Citation Nr: 1741270	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  13-24 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

P. Poindexter, Associate Counsel 

INTRODUCTION

The appellant is a Veteran who served on active duty from May 1969 to May 1971. This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for PTSD, rated 50 percent, effective April 22, 2011.  In January 2015, the RO found there had been clear and unmistakable error in the assignment of the effective date for the grant of service connection and 50 percent rating for PTSD and assigned an earlier effective date of March 28, 2011.  In April 2015, a Travel Board hearing was held before the undersigned; a transcript is in the record.  In September 2015, this matter was remanded for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is required to comply with VA's duty to assist the Veteran in the development of evidence to support his claim.  See 38 C.F.R. § 3.159 (2016).

Overlooked previously was that on August 2011 VA examination the Veteran reported that he was receiving Social Security Administration (SSA) benefits.  [The record did not specify whether the SSA payments were based on age/retirement or on disability.  An SSA printout in the record reflects that he was awarded SSA disability benefits.]  There are no SSA records associated with the Veteran's record, and there is no indication that such records were sought.  [The SSA printout reflects that the current entitlement was established July 2014, i.e., during the pendency of the instant claim.]  SSA records are constructively of record, and the Board is obligated to obtain them when there is a reasonable possibility that they could help the appellant substantiate a claim for VA benefits.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Accordingly, development for the SSA records is necessary.  
Additionally, the September 2015 Board remand instructed the AOJ to ask the Veteran to submit authorization forms for VA to obtain treatment records from Dr. B.N., and any other private treatment providers.  October 2015 AOJ correspondence asked the Veteran to submit the authorization forms for Dr. B.N. treatment records; he did not respond.  In a February 2015 statement, Dr. B.N. indicated that he has been treating the Veteran for Huntington's Disease, which has physical and neuropsychiatric manifestations, noting that the Veteran's condition is "compounded by his underlying PTSD, for which he has been following regularly with psychiatry."  This suggests that the Veteran may be receiving private psychiatric treatment (records of which are outstanding).  As was noted in the Board's September 2015 remand, records of any private psychiatric treatment during the evaluation period are likely to contain pertinent information -and must be secured.  As private records may be obtained by VA only upon authorization by the Veteran, his co-operation in this development is essential.   The Board notes that the Veteran has ignored the AOJ's request for the authorizations pursuant to the Board's prior remand; as the case requires remand anyway, the Board finds that extending him the benefit of another opportunity to authorize VA to secure his private psychiatric treatment records is warranted [the alternative being possible dismissal of his appeal as abandoned under 38 C.F.R. § 3.158(a)].

Accordingly, the case is REMANDED for the following:

1.  The AOJ should secure for the record from SSA their determination on the Veteran's claim for SSA disability benefits and the complete medical records considered in connection with such determination.  If no SSA records are available, it should be so noted in the record with explanation (e.g., that such records were not created, or have been lost or destroyed).

2. The AOJ should again ask the Veteran to submit authorization forms for VA to obtain private treatment records from Dr. B.N. (specifically) and any other private provider of his psychiatric treatment (whose records may be outstanding).  If he provides the authorization forms sought, the AOJ should secure for the record copies of the complete clinical records from the treatment providers (and specifically Dr. B.N.).  If he authorizes release of records, but the provider in question does not respond to AOJ's request, he should be advised that ultimately it is his responsibility to ensure that private records are received.  If the Veteran does not respond to the request for authorizations, the AOJ should address the applicability of 38 C.F.R. § 3.158(a).

3.  The AOJ should then arrange for any further development suggested by the response to the development sought above (to include re-examination of the Veteran if additional evidence received suggests worsening of the PTSD in the interim since the Veteran was last examined).

4. The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the remanded matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development/ other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk 
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

